Citation Nr: 1647834	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-47 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation at a rate higher than under 38 U.S.C.A. § 1114(l) (West 2014).  

2.  Entitlement to service connection for a cerebrovascular accident. 

3.  Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, T.S., and B.S.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a July 2015 decision, the Board awarded entitlement to special monthly compensation (SMC) at the aid and attendance rate under 38 U.S.C.A. § 1114(l).  In an August 2016 Order, based on a July 2016 Joint Motion for Partial Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court) remanded the portion of the Board's July 2015 decision denying SMC at a rate higher than 38 U.S.C.A. § 1114(l) for action consistent with the terms of the Joint Motion.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904 (a) (2015).  In a July 2015 decision, the Board denied entitlement to SMC at a rate higher than 38 U.S.C.A. § 1114(l).  The Veteran then appealed this decision to the Court. In an August 2016 Order, based on a Joint Motion for Partial Remand (Joint Motion), the Court of Appeals for Veterans Claims (Court) remanded that portion of the Board's July 2015 decision in accordance with the Joint Motion.  Accordingly, that portion of the Board's July 2015 decision that denied the claim of entitlement to SMC at a rate higher than 38 U.S.C.A. § 1114(l) is vacated and a new decision will be entered as if that portion of the July 2015 decision had never been issued.

REMAND

By way of history, in November 2004, the Veteran filed a claim for entitlement to service connection for diabetes, memory loss, and strokes.  Service connection for diabetes mellitus, type II, associated with herbicide exposure was granted in a March 2005 rating decision.  The March 2005 rating decision also deferred the issues of service connection for cerebrovascular accident (CVA), claimed as stroke and service connection for memory loss for a VA examination.  The Veteran was afforded a VA diabetes mellitus examination in April 2005, where the examiner indicated that the Veteran has had a "stroke which is most probably due to blockage of an artery, which, in turn, can be due to diabetes."  The Veteran also underwent a VA psychiatric examination in April 2005, where he was diagnosed with dementia secondary to cerebral vascular accidents.    

Subsequently, in a September 2005 rating decision, the RO severed service connection for diabetes mellitus, type II, with hypertension and impotence, effective December 1, 2005 based on their finding that the Veteran was not exposed to herbicides in service.  The RO also noted that the April 2005 VA examination showed that the Veteran had dementia, hypertension, and impotence due to diabetes, and that a decision on service connection for a CVA and memory loss had been previously deferred; and since "it has been determined that your diabetes is not service connected, service connection is likewise not established for any secondary conditions."  In September 2006, the Veteran submitted a statement where he indicated that he wanted to "appeal any denial of claims for an increase in my service connected disability."  This statement was received on September 6, 2006, and although it was recorded as a notice of disagreement on October 29, 2006, it was noted as being filed timely.  

In a June 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus, type II with complications of hypertension, impotence, and bilateral retinopathy due to herbicide exposure.  Entitlement to SMC based on aid and attendance/housebound was also denied.  The Veteran filed a notice of disagreement in July 2009, and a statement of the case was issued in October 2009.  The Veteran then perfected his appeal in November 2009.  In a May 2013 decision, the Board restored service connection for diabetes mellitus, type II, with hypertension and impotence, and remanded the claim for entitlement to SMC.  The Board's grant was implemented in a May 2013 rating decision, and service connection for diabetic retinopathy, chronic kidney dysfunction, and SMC based on loss of use of a creative organ and based on housebound criteria were also granted.  Subsequently, in July 2015, the Board granted entitlement to SMC based on the need for regular aid and attendance of another person pursuant to 38 U.S.C.A. § 1114(l).           

The Veteran appealed the July 2015 Board decision to the Court, arguing that the Board failed to consider whether the evidence, as well as the relevant statute and regulations entitled him to a higher rate of SMC.  The parties to July 2016 Joint Motion determined that the Board failed to support its decision with an adequate statement of reasons and bases, because the Board did not discuss whether the Veteran's claims of entitlement to service connection for CVA and service connection for memory loss remained pending at the time of the decision.  The parties to the Joint Motion found that it was problematic because the grants of service connection could possibly result in the Veteran being eligible for a higher rate of SMC.   

With respect to the Joint Motion, the Board notes the holding in Ingram v. Nicholson, 21 Vet. App. 232 (2007), where the Court concluded that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  Id. at 243.  However, the Court also recognized the existence of an implicit denial rule.  Id. at 246-47; see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  Pursuant to the implicit denial doctrine, "a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision."  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  The implicit denial doctrine applies where one claim for benefits is explicitly adjudicated but a related pending claim is not specifically addressed; and the claimant is sufficiently put on notice that the related pending claim had been implicitly denied where, in explicitly adjudicating the former claim, VA demonstrated that it considered evidence pertinent to the later, related, but not explicitly adjudicated claim.  See id., at 963-65; Munro v. Shinseki, 616 F.3d 1293, 1299-1300 (2010).  They key inquiry in applying the implicit denial doctrine is whether it would be clear to a reasonable person that VA's actions, which expressly referred to one claim, were intended to dispose of others as well.  Id.  

There are four factors to consider in determining whether a claim was implicitly denied: (1) the relatedness of the claims, (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied, (3) the timing of the claims, and (4) whether the claimant was represented.  Cogburn v. Shinseki, 24 Vet. App. 205, 212-14 (2010).

Regarding the relatedness of the claims, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Cogburn, 24 Vet. App. at 212.  Here, the severance of service connection for diabetes mellitus, type II with hypertension and impotence, is closely related to the service connection claims for CVA and memory loss.  Medical evidence of record, namely the April 2010 VA examinations, indicates that there is a relationship between the Veteran's diabetes and stroke and that the Veteran had memory loss due to cerebral vascular accidents.

As to whether the RO alluded to the claims for service connection for CVA and memory loss in such a way that it could reasonably be inferred that these claims were denied; the RO specifically identified that the Veteran had dementia, hypertension, and impotence due to diabetes.  While the RO did not specify that the Veteran had a CVA due to diabetes, the April 2005 VA examination was discussed, which included an opinion that the Veteran's CVA was due to his diabetes.  As the RO then found that service connection for "any secondary conditions" was not established, it could be reasonably inferred that the decision was a denial of all conditions secondary to the Veteran's diabetes, including CVA and memory loss.  

Regarding timing of the claims, the central inquiry is whether the claims were filed simultaneously or separately; the timing supports an implicit denial when claims are filed simultaneously.  Cogburn, 24 Vet. App. at 216-17.  In this case the timing supports an implicit denial as the Veteran filed claims for service connection for diabetes, strokes, and memory loss at the same time in November 2004.  

Also, it appears that the Veteran was not represented at the time of the September 2005 rating decision.  However, even accounting for the Veteran proceeding unrepresented at the time and reading the filings liberally, the Board concludes that in considering all four factors together, the September 2005 rating decision implicitly denied claims for service connection for CVA and memory loss.  The September 2005 rating decision reasonably informed the Veteran that these claims, which were filed simultaneously and were found to be secondary to his diabetes mellitus, were considered and denied.

The Board's May 2013 decision restoring service connection for diabetes mellitus, type II, found that the Veteran had filed a timely notice of disagreement to the September 2005 rating decision in September 2006.  In the September 2006 notice of disagreement, the Veteran indicated that he wanted to "appeal any denial of claims for an increase in my service connected disability."  As the claims for service connection for CVA and memory were also denied in the September 2005 rating decision, the September 2006 notice of disagreement must be construed as a notice of disagreement to the denials of these claims also.  Since the RO never issued a statement of the case regarding these claims, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, as the issue of entitlement to SMC at a rate higher than under 38 U.S.C.A. § 1114(l) is inextricably intertwined with the issues of entitlement to service connection for CVA and memory loss, meaning that it could potentially be affected by the disposition of these issues, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is remanded for the following actions:

1.  Issue the Veteran and statement of the case with respect to the issues of entitlement to service connection for CVA and entitlement to service connection for memory loss.  The Veteran must be advised of the need to file a Substantive Appeal following the issuance of the statement of the case if he wishes to complete an appeal as to these claims.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the RO must readjudicate the claim for entitlement to SMC at a rate higher than under  38 U.S.C.A. § 1114(l).  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

